Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE PROTARA THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
PROTARA THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

 

CONFIDENTIAL EXECUTION COPY

 

Amendment to the Agreement dated June 17th, 2019

 

This Amendment to the Agreement dated June 17th, 2019 (this “Amendment ”), dated
and effective as of June 30, 2020 (the “Amendment Effective Date”), is entered
into by and between CHUGAI PHARMACEUTICAL CO., LTD., a company organized and
existing under the laws of Japan, having its principal office at 1-1
Nihonbashi-Muromachi 2-chome, Chuo-ku, Tokyo 103-8324, Japan (“Chugai”) and
PROTARA THERAPEUTICS, INC., a corporation organized under the laws of the state
of Delaware, U.S.A., having its principal office at 1 Little West 12th Street,
New York, NY 10014 (“Protara”) (collectively, the “Parties,” or each,
individually, a “Party”).

 

WHEREAS, Chugai and ARTARA THERAPEUTICS, INC. have entered into the Agreement
effective as of June 17th, 2019 with respect to development and
commercialization of therapeutic products in the United States and certain other
countries around the world (“Agreement”);

 

WHEREAS, any and all rights and obligations of ARTARA THERAPEUTICS INC. under or
arising out of the Agreement on and after June 30, 2020 have been assigned,
delegated and transferred to its Affiliate, Protara, in accordance with Article
11 of the Agreement;

 

WHEREAS, the Parties wish to amend certain terms and conditions of the
Agreement; NOW, THEREFORE, the Parties hereby agree as follows:

 

1. Definitions. For purposes of this Amendment, capitalized terms used in this
Amendment shall have the meanings set forth in the Agreement except otherwise
defined in this Amendment.

 

2. Amendment.

 

2.1 The term of abbreviated definition “ArTara” in the Agreement shall be
replaced with the term “Protara” and the one “ArTara Territory” shall be
replaced with the term “Protara Territory”.

 

2.2 Section 2.1(a) of the Agreement shall be replaced in its entirety with the
following:

 

“(a) Chugai shall provide Protara with access to the Chugai Materials and
provide technical support (Q&A sessions between the Parties regarding the Chugai
Materials) during the Chugai Service Period , to the extent requested by Protara
and deemed reasonably necessary by Chugai for Protara’s use in the development
and commercialization of the New Product. During the Chugai Service Period,
Chugai shall not provide Existing Product or Chugai Materials to any Third
Parties other than for medical, compassionate use and/or non-commercial research
purposes. Further, during the period from the Effective Date until the eleventh
anniversary of the Effective Date (“Restricted Period’’) , Chugai shall not
provide Chugai Materials or the technical support to any Third Party for the
purpose of the development and commercialization in the Protara Territory of a
therapeutic product comparable to the Existing Product. The Restricted Period
shall be automatically extended to the fifteenth anniversary of the Effective
Date so long as Chugai does not exercise the Opt-Out Option in accordance with
Section 2.6, and further, if any of the Additional Indication Approval is made
during the Restricted Period (including extension thereof), the Restricted
Period shall be further extended until the […***…] anniversary of the Effective
Date; provided, however, that in any event the Restricted Period shall terminate
automatically when this Agreement is terminated by Chugai due to a material
breach or default by Protara in accordance with Section 8.4(a), insolvency, etc.
of Protara in accordance with Section 8.4(b) or Change of Control in accordance
with Section 8.4(c), or when Protara determines to cease all the development and
commercialization of the New Product in the Protara Territory;

 



1

 

 

CONFIDENTIAL EXECUTION COPY

 

In the event the Opt-Out Option is exercised, and the New Product receives
Additional Indication Approval by the […***…] anniversary of the Effective Date
([…***…]), the Restricted Period of a total of […***…] years from the Effective
Date will be granted. In the event the Opt-Out Option is exercised, and the New
Product fails to receive Additional Indication Approval by the […***…]
anniversary of the Effective Date ([…***…]), then the Restricted Period will end
at such date ([…***…]);”

 

2.3 the following provisions shall be added as Section 2.1(f) of the Agreement:

 

“(f) If comparability between Existing Product and New Product is established
and accepted by FDA, Chugai will designate Protara as custodian of the sample of
the OK-432 cell line currently catalogued at the ATCC library facility in the
US.”

 

2.4 Section 4.1 of the Agreement shall be replaced in its entirety with the
following:

 

“4.1 Protara will initially pay Chugai a total of […***…] US Dollars
(US$[…***…]) as consideration for Chugai’s performance under this Agreement.
Payment shall be made in two (2) one-time payments in the amounts of (a) […***…]
US Dollars (US$[…***…]) and (b) […***…] US Dollars (US$[…***…]). In addition to
the foregoing, Protara will pay Chugai […***…] US Dollars (US$[…***…]) per each
FDA approval for an additional indication of the New Product (“Additional
Indication Approval”) as part of consideration for Chugai’s performance under
this Agreement. For the avoidance of doubt, such Additional Indication Approval
shall include the initial FDA approval for any new indication, which, in the
case of oncology, shall be differentiated by tumor type, but exclude
supplemental approvals for usage and/or dose and administration in the same
indication. For the purpose of this Section, usage shall mean the application
scope in the same indication such as i) sex, ii) age, iii) genotype, iv) gene
mutation, v) treatment guideline or algorithm including lines of therapy such as
first-line/second-line.”

 



2

 

 

CONFIDENTIAL EXECUTION COPY

 

2.5 Section 4.2(a) of the Agreement shall be replaced in its entirety with the
following:

 

“(a) Invoices. Chugai will issue to Protara invoices of (i) US$[…***…] in July
2020 and (ii) US$[…***…] upon the FDA approval of the first indication for the
New Product. Further, Chugai will issue to Protara invoice(s) of US$[…***…] upon
each Additional Indication Approval that may be made during the Restricted
Period.”

 

2.6 The first sentence of Section 8.1 of the Agreement shall be replaced in its
entirety with the following:

 

“8. 1 Term. This Agreement is effective as of the Effective Date and shall
remain in full force and effect until it naturally expires, for no cause, on the
first anniversary of the date of the initial FDA’s approval of the New Product
(the “Term”)”

 

2.7 The following provisions shall be added to as the last sentence of Section
8.6 of the Agreement:

 

“It is agreed that, to the extent applicable, the third and fourth sentences of
Section 2.1(a), whole provisions of Section 2.5(a) and Section 4 will survive
the expiration and termination of this Agreement, unless the Restricted Period
is terminated in accordance with Section 2.1, and that, once this Agreement is
expired or terminated, thereafter, interval of Protara s report obligation under
Section 2.5(a) may be reduced to once a year.”

 

2.8 Definition of the “Chugai Service Period” set forth in SCHEDULE 1 of the
Agreement shall be replaced in its entirety with the following:

 

“Chugai Service Period” means the period of time from the Effective Date until
[…***…] as the period during which Chugai shall provide Protara with the Chugai
Materials and technical support. The Chugai Service Period shall not be extended
unless otherwise agreed by the Parties in writing.

 

2.9 SCHEDULE 3 of the Agreement shall be replaced in its entirety with the
attachment to this Amendment.

 

3 Term. This Amendment shall become effective as of the Amendment Effective Date
and shall continue in full force until the termination of the Agreement. Other
terms and conditions of the Agreement shall remain unchanged and effective.

 

4. Miscellaneous. This Amendment and all related Schedules, constitutes the sole
and entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Amendment and all related documents, and all matters
arising out of or relating to this Amendment, are governed by, and construed in
accordance with, the laws of Japan, without regard to the conflict of laws
provisions thereof to the extent such principles or rules would require or
permit the application of the laws of any jurisdiction other than those of
Japan. The Parties confirm that ARTARA THERAPEUTICS INC. shall have no rights
under the Agreement on and after […***…].

 



3

 

 

CONFIDENTIAL EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Amendment Effective Date.

 

Chugai Pharmaceutical Co., Ltd.       By /s/ Tetsuya Yamaguchi   Name:   Tetsuya
Yamaguchi   Title: SVP, General Manager of Corporate Planning Dept.      
Protara Therapeutics, Inc.       By /s/ Jesse Shefferman   Name: Jesse
Shefferman   Title: CEO  

 



4

 

 

Attachment

 

SCHEDULE 3

 

DEVELOPMENT PLAN as of May 2020

 

[…***…]

 

 

5

 